United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                         Charles R. Fulbruge III
                            No. 04-60535                         Clerk
                        Conference Calendar


JAMES FILLIP MOATS,

                                    Plaintiff-Appellant,

versus

UNKNOWN FINCHER, Dr., Dentist at Tallahatchie County Correctional
Facility Dental Clinic; UNKNOWN JENNINGS, Medical Supervision for
Tallahatchie County Correctional Facility,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 2:03-CV-398-M-A
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     James Fillip Moats, Alabama prisoner # 162146, has filed a

motion in this court to proceed in forma pauperis (IFP) in the

appeal of the dismissal of his civil rights complaint.      Moats

filed a pro se civil rights complaint in Mississippi after

allegedly being denied dental and eye care while temporarily

housed in a Mississippi Correctional Facility.

     The district court adopted the recommendation of the

magistrate judge (MJ) to dismiss Moats’s complaint without


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60535
                                -2-

prejudice until he is free to return to prosecute his complaint

within the jurisdiction of the Mississippi courts and to suspend

the statute of limitations until such time as Moats is released

from confinement outside Mississippi.     After filing a notice of

appeal, Moats filed a motion to proceed IFP on appeal.    The

district court denied Moats’s motion and certified that Moats’s

appeal was not taken in good faith.

     In the instant motion, Moats makes no reference to the

district court’s certification decision or the reasons for the

dismissal.   Thus, Moats has not shown that he will raise a

nonfrivolous issue on appeal or that the district court erred in

certifying that his appeal was not taken in good faith.     See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Accordingly, Moats’s

motion for leave to proceed IFP is DENIED, and his appeal is

DISMISSED as frivolous.   See Baugh v. Taylor, 117 F.3d 197, 202

n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.   The dismissal of Moats’s

appeal counts as a strike for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Moats is cautioned that once he accumulates three strikes, he may

not proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.